department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division aug uniform issue no lpm uk legend taxpayer a ira c company d bank date e date f amount g amount h dear this letter is in response to your letter dated date as supplemented by additional correspondence dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a established and maintained ira c with company d on date e taxpayer a received a distribution from ira c in amount g with the intent of rolling over amount h the applicable 60-day rollover period taxpayer a’s mother-in-law suffered a severe stroke and within a month of the stroke died from the time of the stroke until her death taxpayer a was the primary care giver for her spouse’s mother to another ira within the 60-day rollover period during on date f shortly after the expiration of the day rollover period taxpayer a into another ira however it was beyond the attempted to rollover amount h day rollover period at which time amount h was deposited with bank where it has remained pending the outcome of taxpayer's a request for a waiver of the day rollover period based on the above facts and representations you request that the internal_revenue_service waive the day rollover requirement with respect to the distribution from ira c you believe that the failure to waive such requirement would be against equity or good conscience sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of day after the day on which the individual such individual not later than the receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable sec_408 of the code provides a similar 60-day rollover period for partial rollovers control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed bya foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information and documentation presented indicates your failure to accomplish a timely rollover was due to the medical_condition of your mother- in- law and your responsibility as her primary care giver during the rollover period and her subsequent death therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount h taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount h into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contributions these amounts will be considered rollover_contributions within the meaning of sec_408 of the code if you wish to inquire about this ruling please contact d number at address all correspondence to this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto deleted copy of this letter notice of intention to disclose notice manager employee_plans technical group dw2echl urtige sincerely yours enclosures please -
